Exhibit 10.1

EMPLOYMENT AGREEMENT

Employment Agreement (“Agreement”) made as of the 28th day of February, 2017 by
and between Sangamo Therapeutics, Inc., a Delaware corporation (the “Company”),
and Kathy Yi (“Executive”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree follows:

1.Employment.

The Company hereby agrees to employ Executive and Executive hereby agrees to
accept such employment, on the terms and conditions set forth in this Agreement,
with a start date of February 28, 2017 (the “Effective Date”).

2.Employment Period.

This Agreement shall be effective for a period commencing as of the Effective
Date and ending on the date this Agreement and Executive’s employment hereunder
are terminated by either party (such period, the “Employment Period”).  This
Agreement and Executive’s employment may be terminated by either party upon
thirty (30) days written notice to the other party.  Upon such termination,
Executive will be entitled to the severance benefits described herein.

3.Position, Duties and Obligations.

(a)Executive shall be appointed as the Company’s Senior Vice President as of the
Effective Date and as its Chief Financial Officer as of the day immediately
following the date on which the Company files its Annual Report Form 10-K for
the fiscal year ended December 31, 2016 with the US Securities and Exchange
Commission.  Executive shall serve in such positions and in such other positions
as the Board may from time to time reasonably determine, subject at all times to
the direction, supervision and authority of the Chief Executive Officer or such
other officer as designated by the Chief Executive Officer.  

(b)During the Employment Period, Executive shall perform her duties faithfully
and to the best of her ability and shall devote substantially all of her
business time, attention, knowledge, skills and interests to the business of the
Company (and its subsidiaries).  



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

(c)During the Employment Period, Executive shall not, whether directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Chief Executive Officer.

(d)The foregoing in this Section 1 shall not preclude Executive from serving on
any corporate, civic or charitable boards or committees on which she is serving
as of the Effective Date and discloses to the Chief Executive Officer prior to
the Effective Date or on which she commences service following such date with
the Chief Executive Officer’s prior written approval, so long as such activities
do not interfere with the performance of Executive’s responsibilities
hereunder.  

(e)Executive’s principal place of business will be located in Richmond,
California.

(f)Executive represents that she may enter into this Agreement, accept
employment with the Company under the terms of this Agreement and perform the
duties and responsibilities contemplated by this Agreement without violating any
other agreement or agreements with other parties including but not limited to
prior employers.

4.Compensation and Benefits.

(a)Base Compensation.  The Company shall pay to Executive an annual base salary
of three hundred and fifty thousand dollars ($350,000), prorated for any partial
employment period and payable in equal monthly installments in accordance with
the Company’s payroll schedule.  The Compensation Committee of the Board shall
annually review the then-current level of Executive’s base salary to determine
the amount, if any, of change to such salary.

(b)Annual Performance Bonus.  The target amount of Executive’s annual cash bonus
shall be thirty-five percent (35%) of her annual base salary.  The actual bonus
may be more or less than the target amount based upon the Company’s achievements
over the year.  Any bonus to which Executive becomes entitled for a particular
calendar year shall be paid in accordance with the terms of the applicable bonus
plan, but in no event shall any such bonus be paid earlier than January 1 or
later than March 31 of the calendar year following the calendar year for which
that annual bonus is earned.  The Compensation Committee of the Board shall
annually review Executive’s then target amount for the annual cash bonus to
determine the amount, if any, of change to such target amount.

(c)Benefits.  Executive will be entitled to the employee benefits generally
provided to other executive officers of the Company.  Under the Company’s
vacation policy, Executive will have 10 sick days, 15 vacation days and 10
Company holidays per year.

(d)Equity.  Effective as of the last business day of the month in which the
Effective Date occurs, the Compensation Committee of the Board shall grant
Executive a stock option to purchase up to 200,000 shares of the Company’s
Common Stock with an exercise price

2



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

per share equal to the fair market value of the Company’s Common Stock on the
date of grant (the “Option”) under the Company’s 2013 Stock Incentive Plan (the
“Plan”).  The Option will be evidenced by the standard stock option agreement
under the Plan and will be subject to the terms and conditions of that agreement
and the Plan, with one-quarter of the Option shares vesting twelve (12) months
from the Effective Date and the remainder vesting in equal monthly installments
for thirty-six (36) months thereafter, provided Executive remains a full-time
employee through each such vesting date.  Vesting of the Option and any
subsequent equity grants will cease upon termination of Executive’s employment
by either party for any reason, provided however, in the event of the
termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason, in either case, within twelve (12) months of a Change
in Control, Executive shall vest on an accelerated basis with respect to the
Option and any other equity incentive award then held by Executive as follows:
(i) in the event of a Change in Control within two (2) years following the
Effective Date, Executive shall vest with respect to fifty percent (50%) of the
unvested shares subject to the Option and any other equity incentive award held
by Executive and (ii) in the event of Change in Control more than two (2) years
following the Effective Date, Executive shall vest with respect to one hundred
percent (100%) of the unvested shares subject to the Option and any other equity
incentive award then held by Executive.  In addition, each of Executive’s stock
options to the extent vested and outstanding at the time of Executive’s
termination without Cause or resignation for Good Reason, in either case, within
twelve (12) months of the Change in Control will remain exercisable for a twelve
(12)-month period measured from the date of termination of service, but in no
event beyond the expiration of the maximum option term.

(e)Clawback.  Notwithstanding anything to the contrary in this Agreement, all
compensation paid to Executive by the Company (whether payable pursuant to this
Agreement or otherwise) will be subject to reduction, recovery and/or recoupment
to the extent required by any present or future law, government regulation or
stock exchange listing requirement (or any policy adopted by the Company which
ensures compliance with the requirements of any such law, government regulation
or stock exchange listing requirement).

(f)Resignation from Positions.  Notwithstanding any other provision of this
Agreement to the contrary, upon any termination of employment (whether voluntary
or involuntary), Executive, upon written request from the Board, shall resign
from any positions she has with the Company (or any subsidiary), whether as an
executive, officer, employee, consultant, director, trustee, fiduciary or
otherwise.

5.Severance Benefits and Conditions.

(a)If Executive’s employment is terminated by the Company for Cause, or by
Executive without Good Reason, or upon Executive’s death, then Executive will
receive her unpaid salary and benefits (including accrued, but unused vacation
time) earned up to the effective date of her termination and nothing else.

(b)If Executive incurs a Separation from Service because her employment is
terminated by the Company without Cause or by Executive with Good Reason in
either case

3



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

within twelve (12) months following a Change in Control, Executive shall be
entitled to receive the following benefits:

(i)The Company shall immediately pay to Executive the amounts described in
Section 5(a) above.

(ii)The Company shall pay in cash an amount equal to (A) six months of
Executive’s base salary then in effect plus (B) Executive’s target bonus for the
year in which the termination occurs as a severance payment, subject to any
offset provided for in the Incentive Compensation Plan or any successor bonus
plan for any bonus paid to Executive under such plan in connection with such
Change in Control and based in whole or in part on the target bonus
amount.  Such severance payment shall be paid over a six (6) month period in a
series of successive equal installments.  The first such payment shall be made
within the sixty (60)-day period measured from the date of Executive’s
Separation from Service as a result of termination specified in this Section
5(b), provided that the General Release has been delivered by Executive pursuant
to Section 5(d) below and is effective and enforceable following the expiration
of the revocation period applicable to that release under law.  However, should
such sixty (60)-day period span two taxable years, then the first such payment
shall be made during the portion of that sixty (60)-day period that occurs in
the second taxable year.  The remaining installments shall be made in accordance
with the Company’s regular payroll schedule for its salaried employees.  The
severance payments under this Section 5(b) shall be treated as a right to a
series of separate payments for purposes of Section 409A of the Code.

(iii)If Executive is eligible for and timely elects to receive continued health
coverage under the Company’s health plan under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) at a level of coverage at or below Executive’s
level of coverage in effect on the date of Executive’s Separation from Service,
then for the period beginning on the date of Executive’s Separation from Service
and ending on the earlier of (i) the date on which Executive first becomes
covered by any other “group health plan” as described in Section 4980B(g)(2) of
the Code or (ii) the last day of the six (6) month period following Executive’s
Separation from Service (the “Coverage Period”), the Company shall reimburse
Executive monthly an amount equal to the monthly COBRA premium paid by
Executive, less the premium charge that is paid by the Company’s active
employees for such coverage as in effect on the date of Executive’s Separation
from Service.  The payments shall commence within the sixty (60)-day period
measured from the date of Executive’s Separation from Service as a result of
termination specified in this Section 5(b), provided that the General Release
has been delivered by Executive pursuant to Section 5(d) below and is effective
and enforceable following the expiration of the maximum review and revocation
periods applicable to that release under law.  However, should such sixty
(60)-day period span two taxable years, then the first such payment shall be
made during the portion of that sixty (60)-day period that occurs in the second
taxable year.  The remaining payments shall be made in accordance with the
Company’s regular payroll schedule for its salaried employees.  In order to
receive reimbursements hereunder, Executive must provide proof of payment of the
applicable premiums prior to the applicable reimbursement payment date.  The
first payment shall include any payments for the period from the date of
Executive’s Separation from Service to the commencement date.  The Company shall
reimburse

4



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

Executive under this Section 5(b)(iii) only for the portion of the Coverage
Period during which Executive continues coverage under the Company’s health
plan.   Executive agrees to promptly notify the Company of Executive’s coverage
under an alternative health plan upon becoming covered by such alternative
plan.  The COBRA health care continuation coverage period under section 4980B of
the Code shall run concurrently with the Coverage Period.  Notwithstanding the
foregoing, the Company reserves the right to restructure the foregoing COBRA
premium reimbursement arrangement in any manner necessary or appropriate to
avoid fines, penalties or negative tax consequences to the Company or Executive
(including, without limitation, to avoid any penalty imposed for violation of
the nondiscrimination requirements under the Patient Protection and Affordable
Care Act or the guidance issued thereunder), as determined by the Company in its
sole and absolute discretion, including treating such reimbursements as taxable
benefits subject to withholding.  The payments under this Section 5(b) shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Code.

(c)If Executive’s employment is terminated by the Company without Cause or by
Executive with Good Reason in the absence of a Change in Control or more than
twelve (12) months after a Change in Control, Executive shall be entitled to
receive the following benefits:

(i)The Company shall immediately pay to Executive the amounts described in
Section 5(a) above.

(ii)The Company shall pay in cash an amount equal to six months of Executive’s
base salary then in effect as a severance payment.  Such severance payment shall
be paid over a six (6) month period in a series of successive equal
installments.  The first such payment shall be made within the sixty (60)-day
period measured from the date of Executive’s Separation from Service as a result
of termination specified in this Section 5(c), provided that the General Release
has been delivered by Executive pursuant to Section 5(d) below and is effective
and enforceable following the expiration of the revocation period applicable to
that release under law.  However, should such sixty (60)-day period span two
taxable years, then the first such payment shall be made during the portion of
that sixty (60)-day period that occurs in the second taxable year.  The
remaining installments shall be made in accordance with the Company’s regular
payroll schedule for its salaried employees.  The severance payments under this
Section 5(c) shall be treated as a right to a series of separate payments for
purposes of Section 409A of the Code.

(iii)If Executive is eligible for and timely elects to receive continued health
coverage under the Company’s health plan under the COBRA at a level of coverage
at or below Executive’s level of coverage in effect on the date of Executive’s
Separation from Service, then for  the period beginning on the date of
Executive’s Separation from Service and ending on the earlier of (i) the date on
which Executive first becomes covered by any other “group health plan” as
described in Section 4980B(g)(2) of the Code or (ii) the last day of the
Coverage Period, the Company shall reimburse Executive monthly an amount equal
to the monthly COBRA premium paid by Executive, less the premium charge that is
paid by the Company’s active employees for such coverage as in effect on the
date of Executive’s Separation

5



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

from Service.  The payments shall commence within the sixty (60)-day period
measured from the date of Executive’s Separation from Service as a result of
termination specified in this Section 5(c), provided that the General Release
has been delivered by Executive pursuant to Section 5(d) below and is effective
and enforceable following the expiration of the maximum review and revocation
periods applicable to that release under law.  However, should such sixty
(60)-day period span two taxable years, then the first such payment shall be
made during the portion of that sixty (60)-day period that occurs in the second
taxable year.  The remaining payments shall be made in accordance with the
Company’s regular payroll schedule for its salaried employees.  In order to
receive reimbursements hereunder, Executive must provide proof of payment of the
applicable premiums prior to the applicable reimbursement payment date.  The
first payment shall include any payments for the period from the date of
Executive’s Separation from Service to the commencement date.  The Company shall
reimburse Executive under this Section 5(c)(iii) only for the portion of the
Coverage Period during which Executive continues coverage under the Company’s
health plan.   Executive agrees to promptly notify the Company of Executive’s
coverage under an alternative health plan upon becoming covered by such
alternative plan.  The COBRA health care continuation coverage period under
section 4980B of the Code shall run concurrently with the Coverage
Period.  Notwithstanding the foregoing, the Company reserves the right to
restructure the foregoing COBRA premium reimbursement arrangement in any manner
necessary or appropriate to avoid fines, penalties or negative tax consequences
to the Company or Executive (including, without limitation, to avoid any penalty
imposed for violation of the nondiscrimination requirements under the Patient
Protection and Affordable Care Act or the guidance issued thereunder), as
determined by the Company in its sole and absolute discretion, including
treating such reimbursements as taxable benefits subject to withholding.  The
payments under this Section 5(c) shall be treated as a right to a series of
separate payments for purposes of Section 409A of the Code.

(d)Release of Claims.  Notwithstanding anything to the contrary in this
Agreement, in order to receive any severance payments or benefits under this
Section 5, Executive must first execute and deliver to the Company, within
twenty-one (21) days (or forty-five (45) days if such longer period is required
under applicable law) after the effective date of her termination, a general
settlement and release agreement in substantially the form attached hereto as
Exhibit A (the “General Release”) and such General Release must become effective
and enforceable in accordance with its terms following the expiration of any
applicable revocation period under federal or state law.  If such General
Release is not executed and delivered to the Company within the applicable
twenty-one (21) (or forty-five (45))-day period hereunder or does not otherwise
become effective and enforceable in accordance with its terms, then no severance
payments or benefits will provided to the Executive under this Section 5.

6.Confidentiality.  Executive agrees to abide by the terms and conditions of
the  Proprietary Information, Inventions and Materials Agreement between
Executive and the Company, a copy of which is attached as Exhibit B.  Executive
further agrees that at all times both during her employment by the Company and
after her Separation from Service, she will keep in confidence and trust, and
will not use or disclose, except as directed by the Company, any confidential or
proprietary information of the Company.

6



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

7.Section 409A.

(a)The severance payments and other benefits under this Agreement are intended,
where possible, to comply with the “short term deferral exception” and the
“involuntary separation pay exception” to Code Section 409A.  Accordingly, the
provisions of this Agreement applicable to the severance payments described in
Section 5 and the determination of Executive’s Separation from Service due to
termination of Executive’s employment without Cause or Executive’s resignation
for Good Reason shall be applied, construed and administered so that those
payments and benefits qualify for one or both of those exceptions, to the
maximum extent allowable.  However, to the extent any payment or benefit to
which Executive becomes entitled under this Agreement is deemed to constitute an
item of deferred compensation subject to the requirements of Code Section 409A,
the provisions of this Agreement applicable to that payment or benefit shall be
applied, construed and administered so that such payment or benefit is made or
provided in compliance with the applicable requirements of Code Section
409A.  In addition, should there arise any ambiguity as to whether any other
provisions of this Agreement would contravene one or more applicable
requirements or limitations of Code Section 409A and the Treasury Regulations
thereunder, such provisions shall be interpreted, administered and applied in a
manner that complies with the applicable requirements of Code Section 409A and
the Treasury Regulations thereunder.

(b)Notwithstanding any provision in this Agreement the contrary, no payment or
distribution under this Agreement which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
Executive’s termination of employment with the Company will be made to Executive
until Executive incurs a Separation from Service in connection with such
termination of employment.  For purposes of this Agreement, each amount to be
paid or benefit to be provided to Executive shall be treated as a separate
identified payment or benefit for purposes of Section 409A of the Code.  In
addition, no payment or benefit which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
Executive’s Separation from Service will be made to Executive prior to the
earlier of (i) the first day of the seven (7)-month period measured from the
date of such Separation from Service or (ii) the date of Executive’s death, if
Executive is deemed at the time of such Separation from Service to be a
specified employee (as determined pursuant to Code Section 409A and the Treasury
Regulations thereunder) and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2).  Upon
the expiration of the applicable deferral period, all payments and benefits
deferred pursuant to this Section 7(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or provided to Executive in a lump sum on the first day of the
seventh (7th) month after the date of Executive’s Separation from Service or, if
earlier, the first day of the month immediately following the date the Company
receives proof of Executive’s death.  Any remaining payments or benefits due
under this Agreement will be paid in accordance with the normal payment dates
specified herein.

(c)During the period the COBRA premium reimbursement arrangement remains in
effect, the following provisions shall govern the arrangement: (i) the amount of
the COBRA premiums eligible for reimbursement in any one calendar year during
the Coverage

7



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

Period shall not affect the amount of such costs eligible for reimbursement in
any other calendar year for which such reimbursement is to be provided
hereunder; (ii) no costs shall be reimbursed after the close of the calendar
year following the calendar year in which those costs were incurred; and (iii)
Executive’s right to the reimbursement of such costs cannot be liquidated or
exchanged for any other benefit. 

8.Benefit Limit.  In the event any payment to which Executive becomes entitled
under this Agreement would otherwise constitute a parachute payment under Code
Section 280G, then that payment shall be subject to reduction to the extent
necessary to assure that such payment will be limited to the greater of (i) the
dollar amount which can be paid to Executive without triggering a parachute
payment under Code Section 280G or (ii) the dollar amount of that payment which
provides Executive with the greatest after-tax amount after taking into account
any excise tax Executive may incur under Code Section 4999 with respect to such
payment and any other benefits or payments to which Executive may be entitled in
connection with any change in control or ownership of the Company or the
subsequent termination of Executive’s service.  

9.Tax Withholdings.  Any and all cash compensation and other benefits (including
without limitation, base salary, annual bonus, and severance) paid to Executive
under this Agreement shall be subject to all applicable tax withholding
requirements, and the Company shall make such other deductions as may be
required and/or allowed by applicable law and/or as authorized in writing by
Executive.

10.Definitions.  The terms defined in this section shall have the meanings set
forth below for purposes of this Agreement.

(a)"Board" shall mean the board of directors of the Company.

(b)"Cause" shall mean misconduct, including the following:

(i)commission of a felony or commission of any other crime against or involving
the Company;

(ii)an act of fraud, dishonesty or misappropriation committed by Executive with
respect to the Company;

(iii)willful or reckless misconduct by Executive that materially affects the
Company or any of its officers, directors, employees, clients, partners,
insurers, subsidiaries, parents, or affiliates; or

(iv)a material breach of this Agreement or the Proprietary Information and
Assignment of Inventions Agreement between Executive and the Company.

The foregoing is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of Executive’s employment.  

8



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

(c)“Change in Control” shall mean a change in ownership or control of the
Company effected through any of the following transactions:

(i)a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;

(ii)a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in complete liquidation or dissolution
of the Company; or

(iii)the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a "group" within the
meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act, as
amended (other than the Company or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Company) becomes directly or indirectly
the beneficial owner (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934 Act, as amended) of securities possessing (or convertible
into or exercisable for securities possessing) more than fifty percent (50%) of
the total combined voting power of the Company’s securities (as measured in
terms of the power to vote with respect to the election of Board members)
outstanding immediately after the consummation of such transaction or series of
related transactions, whether such transaction involves a direct issuance from
the Company or the acquisition of outstanding securities held by one or more of
the Company’s existing stockholders.

(d)“Chief Executive Officer” shall mean the chief executive officer of the
Company.

(e)“Code” shall mean the Internal Revenue Code of 1986, as amended.

(f)“Good Reason” shall mean Executive’s resignation following any one or more of
the following without Executive’s written consent:

(i)a material diminution in Executive’s base compensation or target amount of
annual cash bonus;

(ii)a material relocation of Executive’s principal place of business, with a
relocation of more than fifty (50) miles to be deemed material for such
purposes;

(iii)a material diminution in Executive’s duties, responsibilities or authority;
or

9



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

(iv)a material breach of this Agreement by the Company.

In order for a termination of employment to be for Good Reason, Executive must
provide written notice to the Board of the existence of one or more conditions
described above and her intent to resign for Good Reason hereunder within a
period not to exceed thirty (30) of the initial existence of the
condition.  Following her providing this notice, the Company shall be provided a
period of at least thirty (30) days during which to remedy the
condition.  Executive shall continue to receive the compensation and benefits
provided by this Agreement during the cure period and if the condition is not
cured during such period, then at the end of such period Executive’s employment
shall cease and Executive will become entitled to the severance benefits
described above.  If the condition is cured, Executive shall not be deemed to
have “Good Reason” to terminate her employment.

(g)“Separation from Service” shall mean Executive’s cessation of Employee Status
and shall be deemed to occur at such time as the level of the bona fide services
Executive is to perform in Employee Status (or as a consultant or other
independent contractor) permanently decreases to a level that is not more than
twenty percent (20%) of the average level of services Executive rendered in
Employee Status during the immediately preceding thirty-six (36) months (or such
shorter period for which Executive may have rendered such service).  Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A.  For purposes of determining whether Executive has
incurred a Separation from Service, Executive will be deemed to continue in
“Employee Status” for so long as she remains in the employ of one or more
members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.  “Employer Group” means the Company and any other corporation or
business controlled by, controlling or under common control with, the Company as
determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(a)(1),
(2) and (3) for purposes of determining the controlled group of corporations
under Section 414(b), the phrase “at least 50 percent” shall be used instead of
“at least 80 percent” each place the latter phrase appears in such sections and
in applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section  1.414(c)-2 of
the Treasury Regulations.  In addition to the foregoing, a Separation from
Service will not be deemed to have occurred while Executive is on a sick leave
or other bona fide leave of absence if the period of such leave does not exceed
six (6) months or any longer period for which Executive is provided with a right
to reemployment with one or more members of the Employer Group by either statute
or contract; provided, however, that in the event Executive’s leave of absence
is due to any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
six (6) months and that causes her to be unable to perform her duties as an
employee, no

10



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave.  If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and
Executive is not provided with a right to reemployment either by statute or
contract, then Executive will be deemed to have a Separation from Service on the
first day immediately following the expiration of such six (6)-month or
twenty-nine (29)-month period.

11.Arbitration. Any dispute, controversy, or claim, whether contractual or
non-contractual, between Executive and the Company, unless mutually settled,
shall be resolved by binding arbitration before the Judicial Arbitration and
Mediation Service (the “JAMS”), in accordance with the JAMS Employment
Arbitration Rules and Procedures, available at www.jamsadr.com.  Executive and
the Company each agree that before proceeding to arbitration, they will mediate
disputes before the JAMS by a mediator approved by the JAMS.  If mediation fails
to resolve the matter, any subsequent arbitration shall be conducted by an
arbitrator approved by the JAMS and mutually acceptable to Executive and the
Company.  All disputes, controversies, and claims shall be conducted by a single
arbitrator, who shall (i) allow discovery authorized by California Code of Civil
Procedure section 1282, et seq., or any other discovery required by applicable
law; and (ii) issue a written award that sets forth the essential findings of
fact and conclusions of law on which the award is based.  The arbitrator shall
have the authority to award any relief authorized by law in connection with the
asserted claims or disputes.   Judgment upon the arbitrator’s award may be
entered in any court having jurisdiction thereof.  If Executive and the Company
are unable to agree on the mediator or the arbitrator, then the JAMS shall
select the mediator/arbitrator.  The resolution of the dispute by the arbitrator
shall be final, binding, non-appealable, and fully enforceable by a court of
competent jurisdiction under the Federal Arbitration Act.  The arbitration award
shall be in writing and shall include a statement of the reasons for the
award.  The arbitration shall be held in San Francisco, California.  The Company
shall pay all JAMS, mediation, and arbitrator’s fees and costs, irrespective of
who raised the claim and the outcome of arbitration.

12.Miscellaneous.

(a)Governing Law.  This Agreement shall be interpreted, construed, governed and
enforced according to the laws of the State of California.

(b)Attorneys’ Fees.  In the event of any controversy, claim or dispute between
the parties, arising out of or relating to this Agreement or the breach hereof,
or the interpretation hereof, each party shall bear its own legal fees and
expenses.  Notwithstanding the foregoing, in the event of a finding by any court
having jurisdiction over such matter that any party initiating an action under
this Agreement failed to have a reasonable prospect of prevailing on its claim,
the court shall have discretion to award the prevailing party attorneys’ fees
and costs incurred by it with respect to such claim or action.  The "prevailing
party" means the party determined by the court to have most nearly prevailed,
even if such party did not prevail in all matters, not necessarily the one in
whose favor a judgment is rendered.

11



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

(c)Amendments.  No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the parties hereto.

(d)Severability.  If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction (or
determined by the arbitrator) to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement, or the enforceability
or invalidity of this Agreement as a whole.  Should any provision of this
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement shall continue
in full force and effect.

(e)Successors and Assigns.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company.  Executive shall not be entitled to assign any of
her rights or obligations under this Agreement.

(f)Entire Agreement.  This Agreement, along with any other agreements set forth
herein, including without limitation, the Proprietary Information and Inventions
Agreement, constitutes the entire agreement between the parties with respect to
the employment of Executive.

[signature page follows]



12



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

SANGAMO THERAPEUTICS, INC.

 

 

By:

/s/ Alexander D. Macrae

Name: Alexander D. Macrae
Title: President and Chief Executive Officer

 

Kathy YI

/s/ Kathy Y. Yi.

 

 



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL SETTLEMENT AND RELEASE AGREEMENT

PURSUANT TO SECTION 5(D) OF THE EMPLOYMENT AGREEMENT BETWEEN SANGAMO
THERAPEUTICS, INC. AND Edward R. Conner, EXECUTION OF A GENERAL SETTLEMENT AND
RELEASE AGREEMENT, IN SUBSTANTIALLY THE SAME FORM AS THIS EXHIBIT A IS A
CONDITION TO Edward R. Conner’s RECEIPT OF CERTAIN PAYMENTS AND BENEFITS
PURSUANT TO SECTION 5 OF SUCH AGREEMENT.  THIS DOCUMENT IS INTENDED AS A FORM OF
THE GENERAL SETTLEMENT AND RELEASE AGREEMENT AND MUST BE FINALIZED BY SANGAMO
THERAPEUTICS, INC. PRIOR TO EXECUTION.






DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

GENERAL SETTLEMENT AND RELEASE AGREEMENT

This General Settlement and Release Agreement (the “Agreement”) is by and
between Sangamo Therapeutics, Inc., for itself and for all of its affiliated,
related, parent and direct and indirect subsidiary companies, joint venturers
and partnerships, successors and permitted assigns and each of them
(collectively, the “Company”), on the one hand, and Kathy Yi, for herself, and
her agents, representatives, heirs and assigns (the “Employee”), on the other
hand.

1.Payments.In full and complete consideration for the Employee’s promises and
undertaking set forth in this Agreement, following the eighth (8th) day
following receipt by the Company of a fully executed General Settlement and
Release Agreement from the Employee, the Company will provide the Employee the
consideration, if any, to which the Employee is entitled pursuant to the
Employment Agreement between the parties, dated ______________, 2017, at the
times specified in Section 5 of that Agreement unless the signature on this
Agreement is revoked pursuant to Section 8 below.

2.Release of Known and Unknown Claims.

(a)It is understood and agreed by the parties to this Agreement that in
consideration of the mutual promises and covenants contained in this Agreement,
and after consultation with counsel, the Employee irrevocably and
unconditionally releases and forever discharges the Company, its parent,
subsidiary and affiliated companies, and all of their past and present officers,
directors, employees, agents and assigns (collectively, the “Released Parties”),
from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character, which the Employee may have against the Company or any of the
Released Parties, or any of them, by reason of or arising out of, touching upon
or concerning the Employee’s employment, separation of her employment and
reapplication for employment with the Company, or any statutory claims, or any
and all other matters of whatever kind, nature or description, whether known or
unknown, occurring prior to the date of the execution of this Agreement.  The
Employee acknowledges that this release of claims specifically includes, but is
not limited to, any and all claims for fraud; breach of contract; breach of the
implied covenant of good faith and fair dealing; inducement of breach;
interference with contractual rights; wrongful or unlawful discharge or
demotion; violation of public policy; sexual assault and battery; invasion of
privacy; intentional or negligent infliction of emotional distress; intentional
or negligent misrepresentation; conspiracy; defamation; unlawful effort to
prevent employment; discrimination or harassment on the basis of age, race,
color, sex, gender, national origin, ancestry, religious creed, physical or
mental disability, medical condition, marital status, sexual orientation,
genetic information or characteristics, or any other basis protected by
applicable law; any claim under: Title VII of the Civil Rights Act of 1964
(“Title VII”); the Americans With Disabilities Act of 1990 (“ADA”); the Age
Discrimination in Employment Act of 1967 (“ADEA”); the Employee Retirement
Income Security Act of 1974 (“ERISA”); the Equal Pay Act of 1963 (“EPA”); the
Fair Labor Standards Act (“FLSA”); the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”); the Worker Adjustment and Retraining Notification
Act (“WARN”); the Occupational Safety and Health Act (“OSHA”); the Lilly
Ledbetter Fair Pay Act of 2009 (“Fair Pay Act”);  the California Fair Employment
and Housing

A-2



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

Act (“FEHA”); the California Labor Code; and CalOSHA, or any other wrongful
conduct, based upon events occurring prior to the date that this Agreement is
executed by the Employee. Notwithstanding anything to the contrary herein, this
Agreement shall not release the Employee’s right, if any, to claims she may have
for: (i) indemnification pursuant to the Indemnification Agreement, dated
[____________], between Employee and the Company, the bylaws of the Company or
insurance policies of the Company, for any claims arising out of the Employee’s
conduct as an employee or officer of the Company during her employment, (ii)
unemployment, workers’ compensation, state disability and/or paid family leave
insurance benefits pursuant to the terms of applicable state law, (iii)
continuation of existing participation in Company-sponsored group health benefit
plans under COBRA and/or an applicable state counterpart law, (iv) any benefit
entitlements that are vested as of the Employee’s termination date pursuant to
the terms of a Company-sponsored benefit plan governed by ERISA, (v) stock
and/or vested option shares pursuant to the written terms and conditions of the
Employee’s existing stock option grants and agreements, existing as of her
termination date, (vi) violation of any federal, state or local statutory and/or
public policy right or entitlement that, by applicable law, is not waivable, and
(vii) any wrongful act or omission occurring after the date the Employee signs
this Agreement.

(b)The Employee represents and warrants that she has not assigned or subrogated
any of her rights, claims or causes of action, including any claims referenced
in this Agreement, or authorized any other person or entity to assert such
claims on her behalf, and she agrees to indemnify and hold harmless the Company
and each of the Released Parties against any assignment of said rights, claims
and/or causes of action.

3.Waiver of Unknown Claims.

(a)The Employee does hereby expressly waive and relinquish all rights and
benefits afforded to her under law, and does so understanding and acknowledging
the significance and consequences of such a waiver.

(b)Releases of Unknown Claims/Waiver of Civil Code Section 1542.  The parties
agree that this Agreement is a full and final release of any and all claims and
the Employee expressly waives the benefit of Section 1542 of the California
Civil Code, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

(c)The Employee acknowledges and understands that she is being represented in
this matter by counsel, and she expressly acknowledges and agrees that this
Agreement is intended to include in its effect, without limitation, all claims
which she does not know or suspect to exist at the time of the execution of this
Agreement, and that this Agreement contemplates the extinguishment of those
claims.

A-3



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

(d)The Employee acknowledges and agrees that she may later discover facts
different from or in addition to those she now knows or believes to be true in
entering into this Agreement.  The Employee agrees to assume the risk of the
possible discovery of additional or different facts, including facts which may
have been concealed or hidden, and agrees that this Agreement shall remain
effective regardless of such additional or different facts.  The Employee
further acknowledges and agrees that neither the Company nor any of the other
Released Parties had any duty to disclose any fact to her prior to the execution
of this Agreement.

4.Permitted Disclosures and Actions.  Nothing in this Agreement shall prohibit
or restrict the Employee from lawfully (A) initiating communications directly
with, cooperating with, providing information to, causing information to be
provided to, or otherwise assisting in an investigation by any governmental or
regulatory agency, entity, or official(s) (collectively, “Governmental
Authorities”) regarding a possible violation of any law; (B) responding to any
inquiry or legal process directed to the Employee individually (and not directed
to the Company and/or its subsidiaries) from any such Governmental Authorities;
(C) testifying, participating or otherwise assisting in an action or proceeding
by any such Governmental Authorities relating to a possible violation of law; or
(D) making any other disclosures that are protected under the whistleblower
provisions of any applicable law.  Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, the Employee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made to the Employee’s attorney in relation to a lawsuit for
retaliation against the Employee for reporting a suspected violation of law; or
(c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Nor does this Agreement require
the Employee to obtain prior authorization from the Company before engaging in
any conduct described in this paragraph, or to notify the Company that the
Employee has engaged in any such conduct.

5.Non-Admission of Liability.  The Employee expressly recognizes that this
Agreement shall not in any way be construed as an admission by the Company or
any of the other Released Parties of any unlawful or wrongful acts whatsoever
against the Employee or any other person or entity.  The Company and each of the
Released Parties expressly denies any violation of any policy or procedure, or
of any state or federal law or regulation.  The Company and each of the Released
Parties also specifically denies any liability to or wrongful acts against the
Employee, or any other person, on the part of themselves or any other employees
or agents of the Company.  This Agreement shall not be admissible in any
proceeding as evidence of or any admission by the Company of any violation of
any law or regulation or wrongful act.  This Agreement may, however, be
introduced in any proceeding to enforce this Agreement.

6.No Filing of Claims.  The Employee specifically represents that she has no
pending complaints or charges against the Company or any of the other Released
Parties with any state or federal court or any local, state or federal agency,
division or department based on any events occurring prior to the date of
execution of this Agreement.

A-4



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

7.Advice of Counsel.  The Employee acknowledges that she has been given
twenty-one days (21) to seek the advice of counsel and to consider the effects
of this Agreement upon her legal rights (the “Consideration Period”).  To the
extent that the Employee has signed the Agreement without obtaining the advice
of counsel or before expiration of the Consideration Period, the Employee
acknowledges that she has done so voluntarily with a full understanding of the
Agreement and its effect upon her legal rights.  Any discussion between the
Employee and the Company or any of the Released Parties concerning the terms and
conditions of this Agreement does not extend the Consideration Period.

8.Revocation Period.  The Employee acknowledges that she has been informed that,
after she signs this Agreement, she has the right to revoke her signature for a
period of seven days (7) from the date that she signs the Agreement.  To be
effective, the revocation must be in writing, signed by the Employee, and
delivered to Vice President of Human Resources at 501 Canal Boulevard, Point
Richmond Technology Center, Richmond, California 94804 before the close of
business on the seventh day (7th) day following the date the Employee signs this
Agreement.  The Employee acknowledges and agrees that the Company has no
obligation to comply with the terms of this Agreement until the Revocation
Period has expired without revocation, at which time this Agreement will become
effective and enforceable.

9.Nondisparagement.  The Employee agrees that she will not disparage the Company
or any of the Released Parties, or their products, services, officers,
directors, employees, with any written or oral statement and the Company agrees
that it will not disparage the Employee.

10.Confidentiality.  The Employee consents and agrees that she will not, at any
time, disclose the existence of this Agreement, the terms of her severance
benefits and/or the alleged facts or circumstances giving rise to any actual or
alleged claims to any person, firm, company, association, or entity or the press
or media for any reason or purpose whatsoever, other than to her attorney, her
immediate family and to her accountant or financial advisor for tax
purposes.  If the Employee is served with any subpoena, court order, or other
legal process seeking disclosure of any such information, the Employee shall
promptly send to the Company, within forty‑eight (48) hours, via facsimile at
(510) 970-_____, such subpoena, court order, or other legal process so that the
Company may exercise any applicable legal remedies.  The Employee agrees and
acknowledges that a violation of this paragraph by the Employee shall be a
material breach of this Agreement.

11.Delivery of Documents.  The Employee represents and warrants that she has not
removed any documents, records or other information, including any such
documents, records or information that are or were electronically stored, from
the premises of the Company.  The Employee acknowledges that such documents,
records and other information are the exclusive property of the Company or its
subsidiaries or affiliates.

12.Remedies For Breach Of This Agreement.

(a)Injunctive Relief.  In the event of a breach of the provisions of this
Agreement, the Employee agrees that any remedy at law for any breach or
threatened breach of the

A-5



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

provisions of such paragraphs and the covenants set forth therein, will be
inadequate and, accordingly, each party hereby stipulates that the other is
entitled to obtain injunctive relief for any such breaches or threatened
breaches (without the necessity of posting a bond).  The injunctive relief
provided for in this paragraph is in addition to, and is not in limitation of,
any and all other remedies at law or in equity otherwise available to the
applicable party.

(b)Remedies Cumulative.  The remedies in this paragraph are not exclusive, and
the parties shall have the right to pursue any other legal or equitable remedies
to enforce the terms of this Agreement.

(c)Governing Law; Consent to Jurisdiction.  This Agreement shall be deemed to be
a contract made under, and shall be construed in accordance with, the laws of
the State of California, without giving effect to conflict of laws principles
thereof.  All questions concerning the construction, validity, and
interpretation of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California, without giving
effect to any choice of law or conflict of law provision that would cause the
application of the laws of any jurisdiction other than the State of
California.  Each of the parties hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the State of California
or the United States District Court for the Northern District of California for
any litigation, proceeding or action arising out of or relating to this
Agreement (and agrees not to commence any litigation, proceeding or action
relating thereto except in such courts).  Each of the parties hereby irrevocably
and unconditionally waives any objection to the laying of venue of any
litigation, proceeding or action arising out of this Agreement or thereby in the
courts of the State of California or the United States District Court for the
Northern District of California and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation, proceeding or action brought in any such court has been
brought in an inconvenient forum.

13.Counsel.  The parties hereby acknowledge that they have had the reasonable
opportunity to consult with attorneys of their own choice concerning the terms
and conditions of this Agreement, that they have read and understand this
Agreement, that they are fully aware of the contents of this Agreement and that
they enter into this agreement freely and knowingly and with a full
understanding of its legal effect.

14.Entire Agreement.  This is the entire agreement between the Employee and the
Company with respect to the subject matter hereof and the Agreement supersedes
any previous negotiations, agreements and understandings.  The Employee
acknowledges that she has not relied on any oral or written representations by
the Company (or its counsel) or any of the other Released Parties to induce her
to sign this Agreement, other than the terms of this Agreement.  No
modifications of this Agreement can be made except in writing signed by the
Employee and the Company.

15.Section 409A.  It is the intention of the parties that the provisions of this
Agreement comply with the requirements of Section 409A of the Internal Revenue
Code (“Section 409A”) and the Treasury Regulations thereunder.  Accordingly, to
the extent there is any ambiguity as to

A-6



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

whether one or more provisions of this Agreement would otherwise contravene the
applicable requirements or limitations of Section 409A, then those provisions
shall be interpreted and applied in a manner that does not result in a violation
of the applicable requirements or limitations of Section 409A and the Treasury
Regulations thereunder.  In no event may the Employee, directly or indirectly,
designate the calendar year of a payment.

16.Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under existing or future laws effective during the term
of this Agreement, such provisions shall be fully severable, the Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

17.Ambiguities.  Attorneys for both parties have participated in the negotiation
of this Agreement and, thus, it is understood and agreed that the general rule
that ambiguities are to be construed against the drafter shall not apply to this
Agreement.  In the event that any language of this Agreement is found to be
ambiguous, each party shall have an opportunity to present evidence as to the
actual intent of the parties with respect to any such ambiguous language.

18.Waiver.  No waiver by any party of any breach of any term or provision of
this Agreement shall be a waiver of any preceding, concurrent or succeeding
breach of this Agreement or of any other term or provision of this
Agreement.  No waiver shall be binding on the part of, or on behalf of, any
other party entering into this Agreement.

19.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.

THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT.  ITS CONTENTS HAVE
BEEN FULLY EXPLAINED TO THEM BY THEIR ATTORNEYS.  THE SIGNATORIES FULLY
UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS AGREEMENT.  THE ONLY PROMISES
MADE TO ANY SIGNATORY ABOUT THIS AGREEMENT, AND TO SIGN THIS AGREEMENT, ARE
CONTAINED IN THIS AGREEMENT.  THE SIGNATORIES ARE SIGNING THIS AGREEMENT
VOLUNTARILY.

PLEASE READ CAREFULLY.  THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF KNOWN AND UNKNOWN CLAIMS AND OF ANY RIGHTS OR CLAIMS ARISING UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967.




A-7



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this General Settlement and
Release Agreement on the dates set forth below.

 

 

SANGAMO THERAPEUTICS, INC.:

 

 

 

 

 

 

DATE:

 

 

 

EMPLOYEE:

 

 

 

 

 

 

DATE:

 

A-8



DB2/ 31050483.3

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

Proprietary Information, Inventions and Materials Agreement

 



DB2/ 31050483.3

 

 

